DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0003], line 2: “be increasing” appears instead of “be of increasing” 
Paragraph [0004], line 6: “compliment” appears instead of “complement” 
Paragraph [0006], lines 1-2: “is … presents” appears and has two verbs; apparently, “outcome” (line 1) is intended to be the subject of “is”, while “methodology”, perhaps, is intended to be the subject of “presents”, but the sentence is ungrammatical (for example, “methodology” is object of the preposition “of”, cannot be subject of a verb at the same time) 
 Paragraph [0011], line 2: “track, typically” appears instead of “track typically” 
Paragraph [0018], line 9: equation (iii) appears to be missing an operator for subtraction, since it disagrees with the third of equations (1) of Bolshakov et al. 
Paragraph [0020], line 7: “can obtained” appears instead of “can be obtained” 
Paragraph [0023], lines 6-7: “side -1 on” appears; its intended meaning cannot be understood 
Paragraph [0024], lines 3 and 13: the displayed equation is missing operators between variables in the argument of sin and the argument of w 
Paragraph [0026], line 13: “more these” appears instead of “more of these” 
Paragraph [0026], line 13: “FMI” appears without any indication as to its meaning 
Paragraph [0057], line 1: “illustrate” appears instead of “illustrates” 
Paragraph [0072], line 16: “as function” appears instead of “as a function” or “as functions” 
Paragraph [0085], lines 1 and 10: “senor” appears instead of “sensor” 
Paragraph [0085], line 6: “such the” appears instead of “such as the” 
Paragraph [0085], line 12: “divided into 4 or 8 or some other number of quadrants”; the term “quadrant” only applies for a division into 4 (“octant”, e.g., would apply for a division into 8, and so on) 
Paragraph [0086], line 9: “us” appears instead of “µs”; this defect appears in a number of places in the specification (including later on line 9), and all instances are to be fixed 
Paragraph [0091], line 11: “co   (j)” appears; is something missing between “co” and “(j)”? 
Paragraph [0092], line 5: “  (j) = Ec(j)co  (j)”; is something missing where the two instances of whitespace appear?
Paragraph [0092], line 5: “max   as” appears; is something missing where the whitespace appears?
Paragraph [0092], line 6: “that   attains”; is something missing where the whitespace appears?
Paragraph [0092], line 8: numerous instances of whitespace occur that suggest items of significance have been omitted (e.g., the first being “  (j)” at the beginning of the line) 
Paragraph [0092], line 18: “co   (jmax)” appears; is something missing between “co” and “(jmax)”? 
Paragraph [0092], line 19: “and this score can be to rank and possibly their corresponding index value”; the intended meaning of this sentence fragment cannot be understood 
Paragraph [0096], line 13: “plots, Rose” appears instead of “plots, and Rose” or “plots, or Rose” 
Paragraph [0099], line 6: “90” appears instead of “90°” 
Paragraph [0101], line 17: displayed equation (4) appears to lack an operator in the numerator of the fraction inside the square root 
Paragraph [0103], line 6: displayed equation (5) appears to lack an operator in the numerator of the fraction inside the square root 
Paragraph [0110], line 2: “co   (” appears; is something missing between “co” and “(”? 
Paragraph [0110], lines 17 and 19: operators appear to be missing where only whitespace appears 
Paragraph [0111], line 10: “which close” appears instead of “which is close” 
Paragraph [0111], line 11: “inversion°” appears instead of “inversion” 
Paragraph [0112], line 9: equation (7) is missing operators where only whitespace appears 
Paragraph [0113], line 8: “that” appears instead of “than” 
Paragraph [0114], line 4: “by corresponding” appears instead of “by a corresponding” or “by the corresponding” 
Paragraph [0115], line 8: equation (8) has missing content where whitespace appears, its meaning cannot be understood 
Paragraph [0117], line 20: “using the relative met using the relative metric” cannot be understood 
Paragraph [0118], line 8: “co   (” appears; is something missing between “co” and “(”? 
Paragraph [0118], line 12: “[  180°, 180°]” appears; is something missing before the first 180°? 
Paragraph [0118], line 14: the mathematical expression appears to be missing an operator 
Paragraph [0019], lines 13 and 15: multiple instances of whitespace appear, suggesting missing content 
Paragraph [0125], lines 14 and 16: “alpha” appears where earlier, and in other places “[Symbol font/0x61]” appears; do these designate different variables? 
Paragraph [0127], line 11: equation (9) appears to be nonstandard; it appears to imply that                                 
                                    
                                        
                                            N
                                        
                                        
                                            Z
                                        
                                    
                                    =
                                     
                                    
                                        
                                            
                                                N
                                            
                                            
                                                X
                                            
                                            
                                                2
                                            
                                        
                                        +
                                         
                                        
                                            
                                                N
                                            
                                            
                                                Y
                                            
                                            
                                                2
                                            
                                        
                                    
                                     
                                    
                                        
                                            cos
                                        
                                        ⁡
                                        
                                            Θ
                                        
                                    
                                
                             
Paragraph [0128], line 4: the mathematical expression appears to be missing an operator 
Paragraph [0129], line 4: the mathematical expression appears to be missing operators 
Paragraph [0130], line 1: the mathematical expression appears to be missing an operator 
Paragraph [0130], lines 1, 3, and 4: whitespace appears to suggest missing content 
Paragraph [0131], line 2: whitespace in equation (13) appears to suggest missing content 
Paragraph [0131], line 3: “coh” appears, see paragraph [0133] where it is finally explained as “coherence” 
 Paragraph [0132], line 1: “as dipole” appears instead of “as a dipole” 
Paragraph [0132], line 4: the mathematical expression appears to be missing an operator 
Paragraph [0132], line 8: whitespace in equation (15) appears to suggest missing content 
Paragraph [0133], line 5: whitespace in equation (16) suggests content is missing 
Paragraph [0134], line 4: “co   (” appears; is something missing between “co” and “(”? 
Paragraph [0137], line 4: “Each events” appears instead of “Each event” 
Paragraph [0141], line 3: “color codings shows” appears instead of “color codings show” 
Paragraph [0045], line 4: “measures” appears instead of “measured” 
Paragraph [0146], line 9: “a 2D migration images” appears instead of “a 2D migration image” 
Paragraph [0148], line 3: “with map” appears instead of “with a map” 
Paragraph [0148], line 6: “sed” appears instead of, perhaps, “used” 
Paragraph [0148], line 9: “labels of indices” appears instead of “labels or indices” (cf. lines 9-10) 
Paragraph [0149], line 9: “each row of corresponds” appears; its intended meaning cannot be determined 
Paragraph [0151], line 2: “types are” appears instead of “types” or “types that are” 
Paragraph [0159], lines 3-4: “structure data” appears instead of “structured data” 
Paragraph [0173], lines 7-8: “by source” appears instead of “by the source” 
Paragraph [0173], line 13: “in plane” appears instead of “in a plane” 
Paragraph [0174], lines 5-6: “in top” appears instead of “in the top” 
Paragraph [0174], lines 5-6: “lines … corresponds” appears instead of “lines … correspond” 
Paragraph [0178], line 3: “an PP” appears instead of “a PP”
Paragraph [0178], line 4: “PS” appears instead of “a PS” 
Paragraph [0182], line 10: the sentence is ungrammatical, since it lacks a main verb 
Paragraph [0187], line 4: equation (21) is missing an operator where only whitespace appears between zj and z1 
Paragraph [0188], line 8: the mathematical expression appears to be missing operators 
Paragraph [0189], line 3: the mathematical expression appears to be missing operators 
Paragraph [0191], line 6: “and   1 on” instead of, perhaps, “and -1 on” 
Paragraph [0191], line 7: the mathematical expression appears to be missing operators 
Paragraph [0193], line 5: “rotatory table” appears instead of “rotary table” 
Paragraph [0198], line 4: “wireline wired” appears instead of, perhaps, “wireline, wired”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification contains so many omissions and mistakes (as set forth in detail above) that it cannot be determined that Applicant has possession of the claimed invention, and thus the application fails to satisfy the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the three-dimensional position and/or orientation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation "the reflector" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 recites dependence from claim 26, but the set of claims as filed do not include claim 26; consequently there are no claimed limitations that the claimed limitations of claim 27 further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645